Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents cited in the information disclosure statement of 10 February 2020 have been considered with respect to the provided English abstracts. 
	WO 2016/186251 cited in the information disclosure statement of 23 September 2021 has been considered with respect to the provided English translations. The separate citation of the translation of WO 2016/186251 on the PTO/SB/08a/b form has been lines through since the translation is considered as part of WO 2016/186251 and need not be listed separately.
Drawings
The drawings are objected to because it should not be labeled as “FIGURE 1”. See MPEP 608.02V and 37 CFR 1.84(u)(1) which states where only a single view is used in an application to illustrate the claimed invention, it must not be numbered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities:
The specification states that the light emitting layer of the light emitting diode comprises at least one solvent, but the art of record teaches that the solvent is not present in the films/layers produced by the methods disclosed in the specification, especially ink jet printing. Thus it is unclear if the light emitting layer of the light emitting diode contains the solvent or not. 
In paragraphs [0048] and [0224], applicants should refer to the figure as “the figure”, not “FIG.1”. Appropriate correction is required.
Claim Interpretation
	Applicants have clearly defined “inorganic ligand” as include ligands having an inorganic anion and an organic cation in the specification.
	The teaching of M as Ag and Au is acceptable. This is because Au exists in a +1 and a +3 ion state which means that it can be used as M in the formula MX4-xYx- when in the +3 ion state and Au exists in a +1 and a +2 ion state which means that it can be used as M in the formulas MX3- and  MX4-xYx2- when in the +2 ion state. The cations Au+1 and Ag+1 would not form the disclosed monovalent and divalent anions when used as M and thus are excluded from the disclosed formulas. 
Claim Rejections - 35 USC § 112
Claims 29, 30, 40 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 40 recites the limitation "the first conductive layer" and “the second conductive layer”.  There is insufficient antecedent basis for this limitation in the claim or in claim 33 from which claim 40 depends.
Claims 29 and 30 depend from claim 24, but formula (VI) of these claims is different from formula (IV) of claim 24 since it does not include both X1 and X2. Formula (VI) only has one bond between (OCH2CHCH3)y, which is the (OCH2CHR1B)y unit of formula (IV), and NH2, which is the FG group of formula (IV). Thus formula (VI) only has X1  as a bond or X2 as a bond. Therefore, claims 29 and 30 are indefinite.
Finally, claim 42 teaches the light emitting layer of the light emitting diode comprises at least one solvent, but the art of record teaches that the solvent is not present in the films/layers produced by the methods disclosed in the specification, especially ink jet printing. Thus it is unclear if the claimed light emitting layer of the light emitting diode actually the solvent or not. Thus this claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0138567.
.
Claims 1, 3, 33 and 41are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0148638.
This reference teaches a composition comprising a solvent (para 394-395), quantum dots and a resin precursor composition and a method for forming a patterned layer of the cured composition by depositing the composition in a pattern onto a substrate (para 115-118,413-419). The quantum dots are nanostructures which can have a core/shell structure and which have an inorganic ligand bound to the surface of the shell.  The reference teaches the core can be composed of InP (para 164). The resin precursor composition comprises a photopolymerizable acrylate monomer, such as triethylene glycol di(meth)acrylate or diethylene glycol di(meth)acrylate (para 340,348), which read upon the claimed poly(alkylene oxide) additives. Paragraphs [355]-[0360] teaches that the composition can contain poly(alkylene oxide) additives having formula E-1 or E-2. The reference suggests the claimed composition and method.
Allowable Subject Matter
Claims 5-10, 12, 13, 15, 21, 24-26 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 29, 30 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of a nanostructured composition comprising at least solvent, at least one poly(alkylene oxide) additive and at least one nanostructure comprising at least one core and at least one shell, where the nanostructure comprises inorganic ligands bound to the surface of the nanostructure having at least one of the following: where the shell is a double shell of ZnSe/ZnS; where the ligand is that of at least one of claims 6-10, 12, 13 and 15; where the solvent is at least one of those of claim 21; where the additive has formula (IV) as defined by at least one of claims 24-26 or the additive has formula (VI) as defined by at claim 29 or 30. 
There is no teaching or suggestion in the cited art of record of the process of claim 40 using a nanostructured composition comprising at least solvent, at least one poly(alkylene oxide) additive and at least one nanostructure comprising at least one core and at least one shell, where the nanostructure comprises inorganic ligands bound to the surface of the nanostructure.
There is no teaching or suggestion in the cited art of record of a light emitting diode having the structure of claim 42 where the light emitting layer of the diode comprising at least 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/7/22